            Case 2:20-cv-02097-JCM-DJA Document 22 Filed 06/09/21 Page 1 of 2




1    GeorgebHaines,bEsq.
2    NevadabBarbNo.:b9411
     GerardobAvalos,bEsq.
3
     NevadabBarbNo.:b15171b
4    FREEDOMbLAWbFIRM
5    8985bS.bEasternbAve.,bSuiteb350b
     LasbVegas,bNevadab89123
6
     (702)b880-5554
7    (702)b385-5518b(fax)
8    Ghaines@freedomlegalteam.com
     AttorneysbforbPlaintiffbShelleybT.bPaddock
9
10
                        UNITEDbSTATESbDISTRICTbCOURT
11                           DISTRICTbOFbNEVADA
12
13    ShelleybT.bPaddock,b                             CasebNo.:b2:20-cv-02097-JCM-DJA

14
                      Plaintiff,                       Stipulationbofbdismissalbofb
15    bv.                                              Americredit/GMbFinancialbwithb
16                                                     prejudice

17    ExperianbInformationbSolutions,bInc.b
18    andbAmeriCreditbCorp./GeneralbMotorsb
      FinancialbCompany,bInc.,
19
20
                      Defendant.
21
22          Pursuantb tob Ruleb 41(a)b ofb theb Federalb Rulesb ofb CivilbProcedure,bShelleybT.b
23   Paddockb andb Americredit/GMb Financialb stipulateb tob dismissb Plaintiff'sb claimsb
24   againstbAmericredit/GMbFinancialbwithbprejudice.b
25   ///
26   ///
27
     _____________________
     STIPULATION                               -b1b-
           Case 2:20-cv-02097-JCM-DJA Document 22 Filed 06/09/21 Page 2 of 2




1           Eachbpartybwillbbearbitsbownbcosts,bdisbursements,bandbattorneybfees.
2           Dated:bJune 9, 2021.
3
4    FREEDOMbLAWbFIRM

5    b/s/bGeorgebHainesbbbbbbbbbbbbbbbbb.
6    GeorgebHaines,bEsq.
     GerardobAvalos,bEsq.
7    8985bS.bEasternbAve.,bSuiteb350b
8    LasbVegas,bNevadab89123
     CounselbforbPlaintiffbShelleybT.bPaddock
9
10   LEWISbROCAbROTHGERBERbCHRISTIEbLLP
11
     /s/bJ.bChristopherbJorgensenbbbbbbbbbbbbbbbbb.
12   J.bChristopherbJorgensen,bEsq.
     3993bHowardbHughesbPkwyb#b600
13
     LasbVegas,bNevadab89169
14   CounselbforbAmericredit/GMbFinancial
15
                                                  ITbISbSObORDERED:
16
                                                  b
17                                                _______________________________
18                                                UNITESbSTATESbDISTRICTbJUDGEb
19
                                                              June 23, 2021
20                                                DATED:________________________

21
22
23
24
25
26
27
     _____________________
     STIPULATION                                      -b2b-
